Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on October 20, 2020 for patent application 17/075,464.
Status of Claims
2.	 Claims 1-19 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: software per se.  Claim 19 is devoid of any apparent hardware and therefore software per se.  The broadest reasonable interpretation of claims covers software per se, therefore the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  The claimed subject matter falls outside all of the statutory categories.  A claim reciting software per se does not appear to be a process, machine, manufacture, or composition of matter.  Therefore, claim 19 is non-statutory under 35 U.S.C. § 101.



Allowable Subject Matter
5.	Claim 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (U.S. Publication Number: 2017/0108236).
As to independent claim 1, Guan discloses an integrated management system for a kitchen environment using artificial intelligence, the system comprising: 
a range hood configured to be placed above a cooking appliance including a heater, the range hood including a sensor that measures information on an atmosphere environment changed due to an operation of the cooking appliance (e.g., turn on the range hood after the user has turned on the gas) (see Paragraph [0244]-[0245]); 
a server configured to determine whether to execute a kitchen environment management mode, based on a result of measurement by the sensor (e.g., smart ventilation mode; ventilation mode may have a gas composition sensor 4370 to monitor and/or detect composition and/or content of gases in a certain area) (see Figures 43-44 and Paragraph [0202]); and 
multiple environment appliances registered in a user account and cooperating over a network, each of the multiple environment appliance receiving a control command corresponding to the kitchen 
As to independent claim 10, Guan discloses an integrated management method of a kitchen environment using artificial intelligence, the method comprising: 
measuring, by a range hood placed above a cooking appliance including a heater, information on an atmosphere environment changed due to an operation of the cooking appliance, by using a sensor (e.g., turn on the range hood after the user has turned on the gas) (see Paragraph [0244]-[0245]); 
determining, by a server based on a result of measurement, whether to execute a kitchen environment management mode (e.g., smart ventilation mode; ventilation mode may have a gas composition sensor 4370 to monitor and/or detect composition and/or content of gases in a certain area) (see Figures 43-44 and Paragraph [0202]); 
driving multiple environment appliances by using a control command corresponding to the kitchen environment management mode, wherein the multiple environment appliances are registered in a user account and cooperate over a network (e.g., environment control system as a smart housekeeper of electrical appliances) (see Paragraph [0244]-[0245]).  
As to dependent claim 2, Guan teaches the system of claim 1, wherein the sensor detects at least one among gas, oil mist, and smoke discharged due to the operation of the cooking appliance (e.g., ventilation mode may have a gas composition sensor 4370 to monitor and/or detect composition and/or content of gases in a certain area) (see Paragraph [0202]). 
As to dependent claim 3, Guan teaches the system of claim 2, wherein the range hood transmits a warning signal to the server when the at least one among the gas, the oil mist, and the smoke detected by the sensor is equal to or greater than a predetermined threshold value, and the server controls the cooking appliance so that output of the cooking appliance is decreased, when the warning 
As to dependent claim 4, Guan teaches the system of claim 2, further comprising: a user terminal displaying details of the control commands provided to the multiple environment appliances, wherein the server provides the user terminal with a warning message in a warning mode, and the user terminal outputs the warning message (e.g., message board) (see Figure 29A and 29B). 
As to dependent claim 5, Guan teaches the system of claim 1, wherein the range hood further includes a camera photographing the cooking appliance, and the range hood transmits an image of the cooking appliance photographed by the camera to the server (e.g., information collection sensor may be a camera, a microphone, or a text input device) (see Paragraph [0206]). 
As to dependent claim 6, Guan teaches the system of claim 5, wherein the server detects a change in the information on the atmosphere environment by using a learning model in which the image of the cooking appliance and the information on the atmosphere environment are previously stored (e.g., environment control system for analyzing the videos may be defined by the user, or acquired by the environment control system via self-learning) (see Paragraph [0250]). 
As to dependent claim 7, Guan teaches the system of claim 5, wherein the camera places above the cooking appliance and acquires an image of cookware with which cooking is performed, and wherein the server estimates a degree of pollution of the cookware based on the image of the cookware and a variation of the atmosphere environment by using a pollution degree model of the cookware in which are previously stored (e.g., physical data may include but are not limited to sound, light, time, weight, proximity, location, temperature, humidity, pressure, current, velocity and acceleration, inhalable particles, radiation, text, image, touch sense, pupil lines, and fingerprints; chemical data may include but are not limited to air pollution, water pollution, carbon monoxide intensity, and carbon dioxide intensity) (see Paragraph [0103]). 
As to dependent claim 9, Guan teaches the system of claim 1, wherein the multiple environment appliances include an air purifier or an air conditioner, and the server generates, when the kitchen environment management mode is executed, the control command for increasing output of the air purifier or the air conditioner, and provides the control command to the environment appliance (e.g., fan 1447 may also be a mechanical fan, a desk fan, an exhaust fan, a box fan, or an air conditioning fan) (see Paragraph [0124]). 
As to dependent claim 11, Guan teaches the method of claim 10, wherein the sensor detects at least one among gas, oil mist, and smoke discharged due to the operation of the cooking appliance (e.g., ventilation mode may have a gas composition sensor 4370 to monitor and/or detect composition and/or content of gases in a certain area) (see Paragraph [0202]).   
As to dependent claim 12, Guan teaches the method of claim 11, further comprising: executing a warning mode when the at least one among the gas, the oil mist, and the smoke detected by the sensor is equal to or greater than a predetermined threshold value; and when the warning mode is executed, controlling the cooking appliance so that output of the cooking appliance is decreased (e.g., ringing the fire alarm or cutting off the power supply to an unattended stove) (see Paragraph [0229] and [0109]). 
As to dependent claim 13, Guan teaches the method of claim 12, further comprising: providing, by the server, a user terminal with a warning message in the warning mode; and outputting, by the user terminal, the warning message (e.g., message board) (see Figure 29A and 29B). 
As to dependent claim 14, Guan teaches the method of claim 10, further comprising: photographing the cooking appliance through a camera installed at the range hood; and transmitting an image of the cooking appliance photographed by the camera to the server (e.g., information collection sensor may be a camera, a microphone, or a text input device) (see Paragraph [0206]). 
As to dependent claim 15, Guan teaches the method of claim 14, wherein the determining, by the server, of whether to execute the kitchen environment management mode comprises: detecting a change in the information on the atmosphere environment based on the image of the cooking appliance and the information on the atmosphere environment by using a previously stored learning model (e.g., environment control system for analyzing the videos may be defined by the user, or acquired by the environment control system via self-learning) (see Paragraph [0250]). 
As to dependent claim 16, Guan teaches the method of claim 14, further comprising: acquiring, by the camera placed above the cooking appliance, an image of cookware with which cooking is performed; and estimating, by the server, a degree of pollution of the cookware based on the image of the cookware and a variation of the atmosphere environment by using a previously stored pollution degree model of the cookware (e.g., physical data may include but are not limited to sound, light, time, weight, proximity, location, temperature, humidity, pressure, current, velocity and acceleration, inhalable particles, radiation, text, image, touch sense, pupil lines, and fingerprints; chemical data may include but are not limited to air pollution, water pollution, carbon monoxide intensity, and carbon dioxide intensity) (see Paragraph [0103]). 
As to dependent claim 18, Guan teaches the method of claim 10, wherein the multiple environment appliances include an air purifier or an air conditioner, and the driving of the multiple environment appliances by using the control command corresponding to the kitchen environment management mode comprises: generating the control command for increasing output of the air purifier or the air conditioner and providing the control command to the environment appliance (e.g., fan 1447 may also be a mechanical fan, a desk fan, an exhaust fan, a box fan, or an air conditioning fan) (see Paragraph [0124]). 
As to dependent claim 19, Guan teaches a computer program stored on a computer-readable recording medium to execute the method of claim 10 by using a computer (e.g., computer devices that 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117